Citation Nr: 0832104	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for status-post 
umbilical hernia repair with rectus diastasis, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and C.U.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1972 to 
March 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004, 
a statement of the case was issued in June 2005, and a 
substantive appeal was received in July 2005.  A Board 
hearing at the local RO was held in July 2008.  

By rating decision in September 2005, the RO increased the 
veteran's hernia disability rating to 20 percent, effective 
September 16, 2004.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 

The Board also notes that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was also on appeal from the September 2004 rating decision.  
However, in a March 2007 rating decision, the RO granted 
entitlement to TDIU.  As this was a full grant of the benefit 
sought on appeal, this issue is not longer in appellate 
status.  

Further, much of the testimony offered by the veteran at the 
July 2008 Board hearing was to the effect that the veteran 
believes he should be entitled to an earlier effective date 
for the 20 percent rating for the hernia repair disability.  
To the extent that the veteran contends that the disability 
rating be reviewed for any period prior to the present 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that there can be no 
freestanding claim for an earlier effective date because to 
allow such a claim would be contrary to the principle of 
finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 
20 Vet.App. 296 (2006).  Some of the veteran's July 2008 
testimony focused on symptoms pertinent to dysphagia (for 
which he is receiving VA compensation under 38 U.S.C.A. 
§ 1151 (West 2002)).  However, the following decision is 
limited to the question of an increased rating for the 
umbilical hernia disability.  

Some of the veteran's July 2008 testimony appears to be 
directed toward the need for care and assistance, thus 
suggesting that the veteran may be claiming that he is 
entitled to special monthly compensation.  This matter is 
referred to the RO for clarification and any necessary 
action. 


FINDINGS OF FACT

1.  Prior to September 16, 2004, the veteran's service-
connected status-post umbilical hernia repair with rectus 
diastasis was not manifested by a small hernia that was not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post-operative wound with weakening 
of the abdominal wall and indication for a supporting belt.

2.  From September 16, 2004, the veteran's service-connected 
status-post umbilical hernia repair with rectus diastasis is 
productive of weakening of the abdominal wall with the need 
for a supporting belt, but is not manifested by a large 
ventral hernia, not well supported by a belt under ordinary 
conditions.


CONCLUSIONS OF LAW

1.  Prior to September 16, 2004, the criteria for a 
compensable rating for status-post umbilical hernia repair 
with rectus diastasis had not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.114, 
Diagnostic Code 7339 (2007).

2.  From September 16, 2004, the criteria for a rating in 
excess of 20 percent for status-post umbilical hernia repair 
with rectus diastasis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.114, 
Diagnostic Code 7339 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2004, which was prior to the 
September 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim, but there has been no 
notice of the types of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  In May 2008, the RO sent a 
letter to the veteran in compliance with the requirements set 
forth in Vazquez-Flores.  The letter specifically discussed 
the applicable diagnostic criteria as well the types of 
medical and lay evidence that may be submitted to show 
entitlement to an increased rating. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board notes that the veteran has 
indicated that he received Social Security Administration 
(SSA) disability benefits.  SSA records have been associated 
with the claims file showing that the veteran has been 
disabled since February 1987 due to severe depressive 
syndrome.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in August 2004 and 
June 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the veteran's medical records were reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The veteran is seeking a rating in excess of 20 percent for 
his service-connected hernia.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran is currently receiving a 20 percent evaluation 
for his hernia disability under Diagnostic Code 7339.  Under 
this code, a massive, persistent, severe diastasis of the 
recti muscles or extensive diffuse destruction or weakness of 
muscular and fascial support of the abdominal wall so as to 
be inoperable warrants a 100 percent evaluation.  A hernia 
that is large, but not well supported by belt under ordinary 
conditions, warrants a 40 percent evaluation.  A 20 percent 
disability evaluation is assigned for small postoperative 
ventral hernia, not well supported by a belt under ordinary 
conditions, or a healed ventral hernia, or postoperative 
wounds with a weakening of the abdominal wall and indicative 
of the need for a supporting belt.  38 C.F.R. § 4.114, 
Diagnostic Code 7339.  

The pertinent medical evidence of record has been reviewed.  
A September 2002 VA treatment record showed that the veteran 
had a small palpable mass in the periumbilical region, 
consistent with an umbilical hernia.  A May 2004 VA treatment 
record showed that the veteran complained of pain and 
insomnia associated with his hernia.  However, the examiner 
noted no appreciable hernia defect on examination and felt 
that the veteran most likely had diastasis.  A 
contemporaneous CT scan of the abdomen showed mild diastasis 
of rectus muscles.  

The veteran was afforded a VA examination in August 2004.  
The examiner noted that pertinent medical records were 
reviewed.  The veteran reported having surgery while in 
service for his umbilical hernia in 1973.  He indicated that 
his hernia recurred and he had another surgery in 1994 or 
1995.  The veteran stated that he felt a bulge at the site of 
the surgery especially with prolonged standing or pushing a 
lawnmower.  He reported daily pain.  He stated that the pain 
interrupted his sleep.  He also stated that he had nausea and 
vomiting.  He also indicated that his stools were sometimes 
dark and hard, but denied actual melena.  He also denied 
using a hernia belt or truss.  On physical examination, there 
was a midline vertical surgical scar that was 7 cm long and 
.5 cm at its widest area.  The scar was healed and there was 
no elevation or depression.  The veteran responded "not 
much" when asked about tenderness.  In the midline proximal 
to the umbilicus, there was an area of bulge with bending 
forward that measured 10 cm by 5 cm.  This area was mildly 
tender.  There was no significant bulge while the veteran was 
resting in the supine position or while standing.  The 
impression was history of ventral hernia repair times two 
with residuals as described.  Mild diastasis of rectus muscle 
and focal atrophy of rectus muscle at supraumbilical region 
on CT scan as above.  

Significantly, a September 16, 2004 VA treatment record 
showed abdominal wall pain secondary to diastasis recti in 
upper abdomen.  The examiner noted that an abdominal binder 
would be issued to use.  A June 2005 VA treatment record 
showed that the veteran complained of enlarging bulge.  The 
assessment was suspect rectus diastasis, but due to enlarging 
size and thickening, will check to see if hernia had 
developed.  A follow up August 2005 VA treatment record 
showed that a repeat CT scan last month did not demonstrate 
hernia.  A September 2005 VA treatment record again showed 
that the veteran had diastasis recti, but no ventral hernia 
palpated.  

In October 2005, the veteran submitted a statement indicating 
that he was developing another hernia and he complained of 
abdomen weakness.  Another statement indicated that he still 
had to wear a belt.  

The veteran was afforded another VA examination in August 
2006.  However, this examination primarily focused on the 
veteran's dysphagia.  While the examination report noted the 
prior hernia surgeries, it did not specifically address the 
current severity of the veteran's hernia during the physical 
examination.  

The veteran was afforded another VA examination in June 2007.  
Electronic medical records were reviewed.  The veteran 
reported a breakdown of the abdominal wall and indicated that 
he needed another hernia repair.  On physical examination, 
there was a ventral hernia toward the top of the abdomen.  
Small scars were noted related to the prior hernia repair and 
an infraumbilical scar from the first umbilical hernia 
repair.  The veteran complained of pain and tenderness on 
examination in every quadrant of the abdomen.  The impression 
was umbilical hernia repair with resultant rectus diastasis 
necessitating one ventral hernia repair.  

Follow up VA treatment records primarily focused on the 
veteran's dysphagia and were silent with respect to his 
hernia.  These records showed complaints of abdominal pain, 
nausea, vomiting, diarrhea, and throwing up blood in 
connection with his dysphagia.  

The veteran testified at the July 2008 Board hearing that he 
was told he needed an abdominal band.  He also indicated that 
he was told he had another small hernia in 2006.  However, he 
indicated that it was getting bigger and bigger everyday.  He 
also primarily discussed symptoms associated with his 
dysphagia such as loosing weight, not being able to eat, and 
throwing up blood.

Initially the Board notes that the veteran filed his current 
claim on May 28, 2004.  The September 2004 rating decision 
continued a noncompensable rating for the veteran's hernia.  
However, as previously noted, the September 2005 rating 
decision granted a 20 percent evaluation, effective September 
16, 2004.  Since the effective date was not the date of the 
original claim, the Board must first determine whether a 
compensable rating is warranted prior to September 16, 2004.  

Based on the medical evidence of record, the Board finds that 
a compensable rating is not warranted prior to September 16, 
2004.  While there is evidence of abdominal wall weakening, 
significantly, at the August 20, 2004, the veteran denied 
using a belt or truss, which is one of the criteria for a 20 
percent rating.  Moreover, none of the VA treatment records 
during this period showed that the veteran required a 
supporting belt.  The first evidence that a belt was going to 
be issued was on September 16, 2004.  Moreover, there was no 
medical evidence that the veteran's hernia was not well 
supported by a belt under ordinary conditions.  Thus, in sum, 
the preponderance of the evidence is against a compensable 
rating prior to September 16, 2004.  
 
Further, from September 16, 2004, the Boards find that a 
rating in excess of 20 percent is not warranted.  The medical 
evidence of record does not support the finding that the 
veteran suffered from a large hernia, not well supported by 
belt under ordinary conditions.  Significantly, while the 
June 2007 VA examiner did note that the veteran had a ventral 
hernia, there was no objective medical finding that it was 
large and not well supported by a belt, which is the criteria 
for the next higher rating of 40 percent.  In sum, the 
preponderance of the is against a rating in excess of 20 
percent from September 16, 2004.  The Board notes that as the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board has considered the veteran's testimony and fully 
recognizes the severity of his overall medical condition.  
However, the only issue before the Board at this time is 
limited to the rating to be assigned for the service-
connected umbilical hernia disability.  




ORDER

A compensable rating prior to September 16, 2004, for status-
post umbilical hernia repair with rectus diastasis is not 
warranted.  A rating in excess of 20 percent from September 
16, 2004, for status-post umbilical hernia repair with rectus 
diastasis is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


